Case 2:18-cv-00665-BMC-JO Document 106 Filed 09/06/19 Page 1 of 2 PageID #: 1283




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    KHALIK JONES,
                                                                 WRIT OF HABEAS CORPUS
                                              Plaintiff,

                         -against-                             Docket No. 18-cv-0665(BMC)(JO)

    SHERIFF OF SUFFOLK COUNTY,
    SUPERINTENDENT OF RIVERHEAD
    CORRECTIONAL FACILITY, VINCENT GERACI M.D.
    MEDICAL DIRECTOR, et al.


                                           Defendants.




    To:    Hon. Dr. Errol D. Toulon, Jr.
           Sheriff of the County of Suffolk
           Suffolk County Correctional Facility
           110 Center Drive
           Riverhead, New York 11901


    G R E E T I N G S:


           YOU ARE HEREBY COMMANDED to have the body of KHALIK JONES, DIN

    No. 18A4059, detained in the above correctional facility, under your custody, be

    delivered to the courtroom of the Honorable James Orenstein, United States

    Magistrate Judge for the Eastern District of New York, U.S. Federal Courthouse, 225

    Cadman Plaza East, Brooklyn, New York, Courtroom 11D, to arrive by 2:00 p.m. on

    September 9, 2019, for proceedings in the above captioned civil action; and to




                                              1
Case 2:18-cv-00665-BMC-JO Document 106 Filed 09/06/19 Page 2 of 2 PageID #: 1284




    transport KHALIK JONES back to the Suffolk County Correctional Facility upon the

    conclusion of said proceedings. .

            WITNESS, the Honorable James Orenstein, United States District Judge, for
                                                                 6 day of September,
    the Eastern District of New York, attested by my hand this ____

    2019.



    Dated: Brooklyn, New York
            9/6/19
                                               s/James Orenstein
                                              ________________________________
                                              Hon. James Orenstein
                                              U.S. Magistrate Judge




                                             2
